DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/01/2021 has been considered and entered.
The terminal disclaimer filed on 12/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,788,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
	Claims 1-29 are allowed over the prior art of record.
                    Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a rotatable light fixture comprising all the limitations set forth in claim 1, particularly comprising the limitations of the mounting base having a plurality of annularly extending rotationally exposed contacts and a third contact positioned with the annularly extending rotationally exposed contacts; the rotatable light fixture including a plurality of electrical contacts in rotational engagement with the plurality of annularly extending rotationally exposed contacts and the third contact of the mounting base; wherein the light fixture maintains electrical connectivity between the plurality of electrical contacts of the light fixture and the plurality of annularly extending rotationally 
	Regarding claim 12, the prior art of record neither shows nor suggests a rotatable light fixture comprising all the limitations set forth in claim 12, particularly comprising the limitations of  wherein the electrical connection between the mounting base and the light fixture housing includes a plurality of electrical contacts on the mounting base combined with a plurality of electrical contacts on the light fixture housing in rotational engagement with the plurality of electrical contacts on the mounting base, along with other cited limitations.
Regarding claims 26, 28-29 the prior art of record neither shows nor suggests a rotatable light fixture comprising all the limitations set forth in claim 26, particularly comprising the limitations of wherein the electrical connection between the mounting base and the light fixture housing includes a plurality of electrical contacts on the mounting base combined with a plurality of electrical contacts on the light fixture housing in rotational engagement with the plurality of electrical contacts on the mounting base, along with other cited limitations.
Claims 2-11, 13-25, 27 are allowed being dependent on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875